Title: From James Madison to Thomas Jefferson, 4 August 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Aug 4. 1825
        
        Having but little hope that Judge Dade will accept the place offered him, and having occasionally heard Mr. Lomax of Fredericksbg. spoken of favorably, I sought an occasion, yesterday, without disclosing my object, of learning more of him, from Judge Barbour, who has long been at the same Bar with him, and is otherwise well acquainted with his character. The Judge considers him as a man of solid talents, and a well informed Lawyer with an advantageous elocution. I asked whether Mr. L had extended his studies beyond the ordinary municipal Law, to the Law of Nations, and to a more philosophical view of the general subject of Law. The Judge said he could not answer that question, but thought his mind very capable of the task; and knew him to be habitually laborious in his application to the duties of his profession. Nothing was said on the subject of political Economy; nor did the Judge know the extent of Mr. L’s classical attainments.
        From the same & from other sources, I have understood that Mr Lomax is of amiable dispositions, of polished manners, and of the best habits of every sort; and that he has been a uniform & sound patriot. He is at the age of about forty.
        I have thought it proper to make this communication as the basis of further enquiries which you may have opportunities of making.
        We had the pleasure of hearing a few days ago that your health continues to improve. Affecty. yours
        
          James Madison
        
       